 1                                                                                     JS-6
 2

 3                                                                                       O
 4

 5

 6

 7

 8
 9

10

11

12
                               UNITED STATES DISTRICT COURT
13
                             CENTRAL DISTRICT OF CALIFORNIA
14
15    DELTA FORENSIC ENGINEERING,                )   Case No. 18-cv-2780 DDP (AFMx)
      INC., a North Carolina Corporation         )
16
                                                 )   ORDER GRANTING
17                         Plaintiff,            )   DEFENDANT’S MOTION FOR
                                                 )   SUMMARY JUDGMENT AND
18
            v.                                   )   DENYING PLAINTIFF’S MOTION
19                                               )   FOR PARTIAL SUMMARY
20    DELTA V BIOMECHANICS, INC., a              )   JUDGMENT
      California corporation                     )
21                                               )   [Dkts. 77, 85]
22                         Defendant.            )

23
           Presently before the court are the parties’ cross-motions for summary judgment.
24
     (Dkts. 77, 85.) Having considered the submissions of the parties and heard oral
25
     argument, the court grants Defendant’s motion, denies Plaintiff’s motion, and adopts the
26
     following order.
27
     I. BACKGROUND
28
            Plaintiff Delta V Forensic Engineering, Inc. (“Plaintiff”) brings this trademark
 1
     infringement action against Defendant Delta V Biomechanics (“Defendant”) for
 2
     Defendant’s use of the mark “Delta V”. (See Dkt. 1, Compl.) Plaintiff is an accident
 3
     reconstruction firm providing expert witness services related to motor vehicle analysis
 4
     and reconstruction, otherwise known as forensic engineering. (Dkt. 90-5, Decl. Radwick,
 5

 6   Exh. B (Anders Depo. at 107:18-108:3; 117:19-118:4.)) Plaintiff’s services focus on vehicle

 7   accident reconstruction, including, but not limited to, retrieving data from a vehicle’s

 8   event data recorder or “black box,” video analysis, and providing animations and full-

 9   scale re-enactments. (Anders Depo. at 171:3-7; 242:1-25.) Plaintiff has used the “Delta V”

10   mark since at least August 24, 2004. (Dkt. 79-3, Decl. Anders ¶ 4.) In August 2011,

11   Plaintiff obtained federal registrations from the United States Patent and Trademark

12   Office for “the standard character mark Delta [V]” and for the “stylized version” of the

13   mark “consisting of the word ‘DELTA’ and the letter “V” in brackets . . . .” (Id. ¶ 2.)

14   Plaintiff uses the “Delta V” mark on its marketing materials, including its website, and

15   during its attendance and presentations at industry conferences and trade shows. (Id. ¶

16   30.)

17          Defendant provides consulting and expert witness services in the field of

18   biomechanics. (Dkt. 85-7, Decl. Raphael ¶ 4.) Specifically, Defendant provides “analysis

19   and expert opinion on the medical mechanism of injury to the human body.” (Id.)

20   Defendant employs only one person, Dr. Elizabeth Raphael, who is “Principal Engineer

21   and [] Medical Doctor.” (Id. ¶ 5.) Dr. Raphael is “personally retained to provide

22   biomechanics expert opinion and testimony in approximately 99% of [Defendant’s]

23   cases.” (Id.) Defendant has used “Delta V” in its name since 2008. (Decl. Melisso ¶ 7.)

24   “Delta V” appears on Defendant’s name as standard text with no added stylization and

25   no brackets. (Id.) Defendant does not conduct any formal marketing and obtains its

26   clients primarily through word-of-mouth. (Decl. Melisso ¶ 6.) Defendant maintains a

27

28                                                 2
     website and attends industry conferences and trade shows in relation to its services. (Id.;
 1
     Supp. Decl. Melisso ¶ 9.)
 2
            In 2011, defense in the case Cynthia Kinney v. Mack Trucks, Inc., No. 3:10-cv-00431
 3
     (“Kinney case”), retained both Plaintiff and Defendant as expert witnesses. (Decl.
 4
     Raphael ¶¶ 20-23.) For the Kinney case, Plaintiff’s employee, Timothy Cheek, performed
 5

 6   a black box download of a truck involved in the crash, and Defendant’s CEO, Dr.

 7   Elizabeth Raphael, provided an opinion concerning the medical mechanism of an injury

 8   involved. (Yaek Decl. ¶¶ 4, 6; McDonald Decl. ¶¶ 1-2, 4; Raphael Decl. ¶¶ 20, 22-23.)

 9   During the Kinney case, Defendant first learned of Plaintiff’s existence. (Decl. Raphael ¶

10   21.) Materials in the Kinney case, including expert disclosures and expert reports,

11   identified Plaintiff and Defendant by name. (Id. ¶ 24.) In September 2011, after defense

12   counsel in the Kinney case served the expert witness disclosure, all defense experts,

13   including Plaintiff and Defendant here, received a copy of the served expert witness

14   disclosure. (Decl. McDonald ¶¶ 6, 7, Exh. A.) The expert disclosure identified each

15   expert on the defense side, including Dr. Raphael and Timothy Cheek, their companies

16   and addresses, and attached each expert’s report and curriculum vitae. (Id. ¶ 6.)

17   Additionally, in January 2012, defense counsel in the Kinney case sent Timothy Cheek a

18   copy of Dr. Raphael’s deposition in that case. (Id. ¶ 9.)

19          In August 2016, Plaintiff sent Defendant a Cease and Desist Letter demanding that

20   Defendant cease use of the “Delta V” mark. (Decl. Anders ¶ 35; Decl. Radwick, Exh.

21   AA.) In 2017, Plaintiff filed suit against Defendant in North Carolina. That case was

22   dismissed for lack of personal jurisdiction. Plaintiff subsequently filed the present action

23   alleging federal and California state trademark infringement and unfair competition

24   claims. (See Compl.)

25          Plaintiff now moves for summary judgment on the issue of likelihood of

26   confusion. (Dkt. 77, Plaintiff’s Motion for Summary Judgment (“Plaintiff’s MSJ”).)

27   Defendant moves for summary judgment on the issues of likelihood of confusion, laches,
28                                                 3
     willfulness, and damages. (Dkt. 85, Defendant’s Motion for Summary Judgment
 1
     (“Defendant’s MSJ”).)
 2
     ///
 3
     ///
 4
     II. LEGAL STANDARD
 5

 6          Summary judgment is appropriate where the pleadings, depositions, answers to

 7   interrogatories, and admissions on file, together with the affidavits, if any, show “that

 8   there is no genuine dispute as to any material fact and the movant is entitled to judgment

 9   as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment bears the

10   initial burden of informing the court of the basis for its motion and of identifying those

11   portions of the pleadings and discovery responses that demonstrate the absence of a

12   genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). All

13   reasonable inferences from the evidence must be drawn in favor of the nonmoving party.

14   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986). If the moving party does not

15   bear the burden of proof at trial, it is entitled to summary judgment if it can demonstrate

16   that “there is an absence of evidence to support the nonmoving party’s case.” Celotex,

17   477 U.S. at 323.

18          Once the moving party meets its burden, the burden shifts to the nonmoving party

19   opposing the motion, who must “set forth specific facts showing that there is a genuine

20   issue for trial.” Anderson, 477 U.S. at 256. Summary judgment is warranted if a party

21   “fails to make a showing sufficient to establish the existence of an element essential to

22   that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

23   477 U.S. at 322. A genuine issue exists if “the evidence is such that a reasonable jury

24   could return a verdict for the nonmoving party,” and material facts are those “that might

25   affect the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. There

26   is no genuine issue of fact “[w]here the record taken as a whole could not lead a rational

27

28                                                  4
     trier of fact to find for the nonmoving party.” Matsushita Elec. Indus. Co. v. Zenith Radio
 1
     Corp., 475 U.S. 574, 587 (1986).
 2
            It is not the court’s task “to scour the record in search of a genuine issue of triable
 3
     fact.” Keenan v. Allan, 91 F.3d 1275, 1278 (9th Cir. 1996). Counsel have an obligation to
 4
     lay out their support clearly. Carmen v. San Francisco Sch. Dist., 237 F.3d 1026, 1031 (9th
 5

 6   Cir. 2001). The court “need not examine the entire file for evidence establishing a

 7   genuine issue of fact, where the evidence is not set forth in the opposition papers with

 8   adequate references so that it could conveniently be found.” Id.

 9   III. DISCUSSION

10          A. Likelihood of Confusion

11          To establish a claim for trademark infringement, a plaintiff must demonstrate (1)

12   an ownership interest in a mark, 1 and (2) that the defendant’s use of the mark is likely to

13   cause consumer confusion. Dep’t of Parks and Recreation v. Bazaar Del Mundo, Inc., 448

14   F.3d 1118, 1124 (9th Cir. 2006). “The core element of trademark infringement is the

15   likelihood of confusion, i.e., whether the similarity of the marks is likely to confuse

16   customers about the source of the products.” Brookfield Commc’ns, Inc. v. W. Coast Entm’t

17   Corp., 174 F.3d 1036, 1053 (9th Cir. 1999). Likelihood of confusion is evaluated using the

18   following, non-exhaustive, eight factors: “(1) strength of the protected mark; (2)

19   proximity and relatedness of the goods; (3) type of goods and the degree of consumer

20   care; (4) similarity of the protected mark and the allegedly infringing mark; (5) marketing

21   channel convergence; (6) evidence of actual consumer confusion; (7) defendant’s intent in

22   selecting the allegedly infringing mark; and (8) likelihood of product expansion”

23   (collectively, “Sleekcraft factors”). Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1125 (9th

24   Cir. 2014) (citing AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979));

25

26
     1
      The parties do not dispute Plaintiff’s ownership interest in the “Delta V” mark. (See
27
     Plaintiff’s MSJ at 3; Defendant’s MSJ at 9-10.)
28                                                 5
     Sleekcraft, 599 F.2d at 348 n.11 (“The list is not exhaustive[,] [o]ther variables may come
 1
     into play depending on the particular facts presented.”). The Sleekcraft factors are a
 2
     “guide” to determine whether consumer confusion is likely and are not to be applied
 3
     “mechanically.” Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1141 (9th Cir. 2002).
 4
     “The factors, not surprisingly, tend to overlap, and interact, and the resolution of one
 5

 6   factor will likely influence the outcome and relative importance of other factors.” Id.

 7          The court holds that no reasonable jury could find that Defendant’s use of the

 8   “Delta V” mark is likely to cause consumer confusion. First, and the most significant

 9   factor here, the type of services and degree of care factor weighs heavily against

10   likelihood of confusion because Plaintiff and Defendant offer expensive expert witness

11   services to attorneys. Sophisticated consumers and consumers purchasing expensive

12   services are more discerning and less easily confused. Pom Wonderful, 775 F.3d at 1127.

13   Defendant’s biomechanics expert bills at an hourly rate of $600 and bills on average

14   $80,000 to $150,000 per job. Plaintiff’s principal engineer bills at an hourly rate of $330

15   and bills on average $8,000 per job. Both companies’ services are expensive. It is also

16   worth noting that Plaintiff’s average of $8,000 per job, is ten times less than the bottom of

17   the range of Defendant’s per job price. Further, the undisputed evidence is that attorneys

18   hire Defendant’s biomechanics expert, Dr. Raphael, based on credentials, experience, past

19   performance, and reputation by individual name, rather than by company name. (Decl.

20   Raphael ¶ 15.)

21          While Plaintiff presents a declaration from its CEO declaring that when an

22   attorney contacts Plaintiff, “the attorney is assigned to an expert based on availability[,] . .

23   . [and that] [t]he attorney hires [Plaintiff], not a particular expert” (Dkt. 94-1, Decl.

24   Anders ¶ 31), this evidence is insufficient to create a genuine material dispute given the

25   nature of the services involved. The parties’ services are offered in the context of

26   litigation, often involving personal injuries. These injuries can range from relatively

27   minor to matters involving death or great bodily injury. Attorneys recognize that cases
28                                                   6
     often succeed or fail based upon the quality of experts that they retain. Attorneys also
 1
     recognize that they have a duty to spend client funds wisely and effectively. Therefore,
 2
     attorneys, and the court recognizes that generalities are imperfect, use a high degree of
 3
     care when deciding who to hire as an expert witness. Attorneys will typically vet and
 4
     seek opinions from other attorneys concerning who to hire as an expert. Indeed, an
 5

 6   attorney could face claims of professional negligence for hiring a poorly qualified expert.

 7          Given the sophistication of the consumer, expense of the services, and the fact that

 8   Defendant is, in effect, a single individual, the court finds that attorneys hire Dr. Raphael

 9   because of her individual reputation in the legal community as an expert, rather than by

10   the company name. Therefore, the likelihood of confusion seems particularly remote

11   given the unique circumstances of this case. See M2 Software, Inc. v. Madacy Entm’t, 421

12   F.3d 1073, 1084 (9th Cir. 2005) (holding that the possibility of confusion “almost nil”

13   where purchasers of record labels and music management databases were highly

14   sophisticated, and regardless of any trademark, would be “well informed about the

15   nature of the database . . . before making a purchasing decision.”). Consequently, the

16   type of services and degree of care factor weighs heavily, if not overwhelmingly, against

17   likelihood of confusion. See Entrepreneur Media, 279 F.3d at 1141 (“The factors, not

18   surprisingly, tend to overlap, and interact, and the resolution of one factor will likely

19   influence the outcome and relative importance of other factors.”).

20          The strength of the mark weighs against likelihood of confusion. To determine the

21   strength of the “Delta V” mark, it must be placed on the conceptual distinctiveness

22   spectrum. See Pom Wonderful, 775 F.3d at 1126. The most distinctive marks, arbitrary and

23   fanciful marks, receive the most trademark protection, whereas generic marks receive the

24   least protection. Id. “Suggestive and descriptive marks lie between these two extremes,

25   with suggestive marks being entitled to greater protection than descriptive marks.” Id.

26   “A suggestive mark is one for which a consumer must use imagination or any type of

27   multistage reasoning to understand the mark’s significance . . . .” Entrepreneur Media, 279
28                                                 7
     F.3d at 1142 (citations and quotations omitted). Here, “Delta V” is a shorthand reference
 1
     to the physics concept that means “change in velocity”—a factor in analyzing and
 2
     reconstructing motor vehicle accidents. (Decl. Radwick ¶ 4; Decl. Radwick, Ex. C
 3
     (Anders Depo at 276:2-3, 11-13; 294:10-15)). Thus, the “Delta V” mark is suggestive
 4
     because it refers to an aspect of Plaintiff’s work.
 5

 6          Plaintiff argues that the “Delta V” mark has gained commercial strength. 2

 7   (Plaintiff’s MSJ at 6-7.) While suggestive marks are “presumptively weak,” they “may be

 8   strengthened by such factors as extensive advertising, length of exclusive use, [and]

 9   public recognition.” Pom Wonderful, 775 F.3d at 1126 (citations omitted). The undisputed

10   evidence is that Plaintiff has not had exclusive use of the “Delta V” mark for about ten

11   years. Plaintiff and Defendant have used the mark concurrently since 2008. As to its

12   advertising and public recognition, Plaintiff has not connected its expenditures with

13   evidence of effectiveness, in other words, evidence that consumers associate “Delta V”

14   with Plaintiff. While survey type evidence is not a requirement, the court here has no

15   ability to evaluate the effectiveness of the advertising. 3 Further, Plaintiff’s marketing

16

17   2 Plaintiff appears to argue that its mark is strong because its registration has become
18   incontestable. (Plaintiff’s MSJ at 4-5.) Incontestable status, however, “does not require a
     finding that the mark is strong.” Entrepreneur Media, 279 F.3d at 1142 n.3 (emphasis in
19   original). Rather, the likelihood of confusion analysis requires the court to consider the
20   conceptual strength to determine whether a consumer is likely to be confused. Id.
     Whether the “Delta V” mark has acquired secondary meaning is not at issue here. See 15
21   U.S.C. § 1115(b) (“To the extent that the right to use the registered mark has become
22   incontestable . . . the registration shall be conclusive evidence of the validity of the
     registered mark and of the registration of the mark . . . Such conclusive evidence of the
23   right to use the registered mark shall be subject to proof of infringement . . . .”).
     3 For example, in general, a party attempting to demonstrate the effectiveness of its
24
     advertisements could present a combination of sales figure increases by year, increases of
25   visitors to its website, magazines or related awards recognizing percent of services or
26   goods sold compared to competitors. See SunEarth, Inc. v. Sun Earth Solar Power Co., Ltd,
     846 F. Supp. 2d 1063, 1069 (N.D. Cal. 2012). Evidence that the best-known consumers
27
     utilize a party’s services in the relevant industry, in addition to evidence of volume of
28                                                    8
     expenditures, as set forth in the under-seal filing, are not substantial considering the
 1
     fifteen years it has used the mark and the approximately ten years of concurrent use. See
 2
     Accuride Intern., Inc. v. Accuride Corp., 871 F.2d 1531, 1536 (9th Cir. 1989) (holding that
 3
     plaintiff’s advertising and sales were insufficient to demonstrate strength “because of the
 4
     parties’ concurrent use of that term as a trademark.”).
 5

 6          The court recognizes that each dispute presents unique facts and circumstances.

 7   The court notes however, that Plaintiff’s evidence is significantly less than that in

 8   Entrepreneur Media. In Entrepreneur Media, the Ninth Circuit concluded that evidence of

 9   use of a mark on a magazine for over twenty years, and over half million copies of the

10   magazine sold monthly to over two million readers was insufficient to demonstrate that a

11   descriptive mark was strengthened as a matter of law. Entrepreneur Media, 279 F.3d at

12   1144. Reviewing the evidence in the light most favorable to Plaintiff, the court concludes

13   that Plaintiff’s evidence is insufficient to create a material dispute as to the mark’s

14   strength and no reasonable jury could find that the “Delta V” mark has been

15   strengthened. Thus, the strength of the mark is weak and weighs against likelihood of

16   confusion.

17          Next, the similarity of the marks factor is neutral. “The following axioms define

18   and delimit the similarity analysis: (1) similarity is best evaluated by appearance, sound,

19   and meaning; (2) marks should be considered in their entirety and as they appear in the

20   marketplace; and (3) similarities weigh more heavily than differences.” Pom Wonderful,

21   775 F.3d at 1127-28 (citing Entrepreneur Media, 279 F.3d at 1144). Of importance here,

22   commonly used words generally do not make two marks similar where they appear with

23   distinguishing words. See Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F. Supp. 2d 1023,

24   1052 (C.D. Cal. 2013) (“Multiple courts have found that the presence of a common word

25

26
     services provided, may also be sufficient. See Mortgage Electronic Registration Systems, Inc.
27
     v. Brosnan, No. C 09-3600 SBA, 2009 WL 3647125, at *5 (Sept. 4, 2009).
28                                                9
     does not render two marks similar where additional words make the marks
 1
     distinctive.”). Plaintiff and Defendant use an identical, prominent portion of the mark,
 2
     “Delta V.” Differences in font, color, and capitalization are not significant. However,
 3
     “Delta V” is a commonly used physics term (Anders Depo at 276:2-3, 11-13), and the
 4
     marks appear in the marketplace with distinguishing phrases, also referred to as
 5

 6   “taglines.” Plaintiff’s website has the tagline “Forensic Engineering,” and Defendant’s

 7   website has the tagline “Expertise in Medicine and Engineering.” These taglines also

 8   appear on the parties’ letterheads and business cards. As to sound, “Delta V

 9   Biomechanics” is phonetically different. “Delta V Biomechanics” also has a different

10   meaning from “Delta V Forensic Engineering.” Considering that the marks have an

11   identical prominent portion, the distinguishing taglines appearing with the marks in the

12   marketplace, and in light of the degree of care exercised by attorneys encountering the

13   marks, the similarity of marks factor is neutral.

14           The proximity and relatedness of the services factor is similarly neutral. “Related

15   goods (or services) are those which would be reasonably thought by the buying public to

16   come from the same source if sold under the same mark.” Pom Wonderful, 775 F.3d at

17   1127 (citations and quotations omitted)). The undisputed evidence is that Defendant

18   only provides biomechanical services—services related to the medical facts of injury to

19   the human body. (Melisso Depo. at 148:9-17.) Plaintiff’s services on the other hand,

20   relate to movement and forces of the vehicles involved in accidents. However, both

21   parties offer expert witness services to the same class of consumer—attorneys

22   representing parties in automobile accident litigation. While an attorney may reasonably

23   believe that experts in biomechanics and in forensic engineering could work for the same

24   entity, the degree of care and sophistication of attorneys hiring expert witnesses

25   diminishes the significance of the relatedness of the services. Therefore, the proximity of

26   the services factor is neutral.

27

28                                                10
            The marketing channels factor weighs slightly in favor of likelihood of confusion.
 1
     “Marketing channels can converge even when different submarkets are involved so long
 2
     as the general class of . . . purchasers exposed to the products overlap.” Pom Wonderful,
 3
     775 F.3d at 1130 (citations and quotations omitted). The undisputed evidence is that
 4
     Defendant does not conduct any formal marketing. However, it is also undisputed that
 5

 6   both parties attend trade shows, both advertise by word-of-mouth, and both parties have

 7   active websites. While it is not clear whether the parties’ attend tradeshows in the same

 8   regions, exposing the parties to the same general class of consumers, attorneys may be

 9   exposed to both parties via their websites. Therefore, the factor of marketing channels

10   used weighs slightly in favor of likelihood of confusion.

11          The actual confusion factor is neutral. Plaintiff argues that there have been seven

12   documented instances of confusion: A Federal Express package delivered for Dr. Raphael

13   to Plaintiff’s address, a conference attendee believing Plaintiff’s employee was employed

14   by Defendant, a client of Plaintiff’s believing Dr. Raphael was an employee of Plaintiff’s,

15   two misdirected checks, enquiries to Plaintiff’s employees at industry conferences, and a

16   mistaken congratulatory message to Plaintiff’s employee believing that the employee

17   worked for Defendant. (Plaintiff’s MSJ at 14-17.) Plaintiff argues that these instances are

18   evidence of actual confusion and diminish the significance of the factor regarding the

19   sophistication of the consumer and degree of care exercised. (Id.)

20          “Evidence of actual confusion is strong evidence that future confusion is likely…”

21   Entrepreneur, 279 F.3d at 115. “[W]hile enquiry evidence is admissible and relevant,

22   standing alone with no other evidence it is insufficient proof of actual confusion.” Cohn v.

23   Petsmart, Inc., 281 F.3d 837, 842 n.7 (9th Cir. 2002). Additionally, “misdirected

24   communications” are generally not evidence of actual confusion. See Credit One Corp. v.

25   Credit One Fin., Inc., 661 F. Supp. 2d 1134, 1139-40 (C.D. Cal. 2009) (“[T]elephone calls and

26   Western Union payments apparently intended for Defendants are more properly

27   characterized as ‘misdirected communications’ than evidence of actual confusion.”).
28                                                11
     While evidence of actual confusion is important, “[b]ecause evidence of actual confusion
 1
     can be difficult to obtain, its absence is ‘generally unnoteworthy’ and is given little
 2
     probative weight.” Cohn, 281 F.3d at 842 (quoting Brookfield Communications, 174 F.3d at
 3
     1050.)
 4
              Assuming, without deciding, that Plaintiff’s evidence is admissible, the court
 5

 6   concludes that the evidence is not of actual consumer confusion, but rather, instances of

 7   stand-alone enquiries and misdirected communications. Defendant has provided a

 8   declaration from the sender of the FedEx package that explains the package was

 9   misaddressed due to a clerical error. (Decl. Deener ¶ 9.) Further, Plaintiff failed to

10   preserve the purportedly misdirected checks leaving insufficient evidence to evaluate the

11   significance of these mailings. Taken together, the Federal Express package and the

12   purported misdirected checks are no more than misdirected communications unrelated

13   to actual confusion. As to the enquiries to Plaintiff’s employees, standing alone, this

14   evidence is de minimus and the disputed facts related to these enquiries are not material

15   to the weight of this factor. Therefore, the actual confusion factor is neutral.

16            Next, there is evidence in the record of Plaintiff’s likelihood of expansion into the

17   area of biomechanics. Plaintiff hired two experts qualified to provide expert witness

18   services in biomechanics and Plaintiff has begun to offer expert services in that area.

19   Taking this evidence in the light most favorable to Plaintiff, the factor of likelihood of

20   expansion weighs slightly in favor of likelihood of confusion, but not significantly given

21   the level of sophistication and degree of care exercised by attorneys.

22            Lastly, the intent factor is neutral because there is no evidence of bad intent.

23            Although two factors here raise the possibility of likelihood of confusion, the court

24   concludes that, taken together, no reasonable jury could find that likelihood of confusion

25   is probable. See Cohn, 281 F.3d at 842 (explaining that a genuine issue is created by

26   demonstrating that confusion is “probable, not simply a possibility” (citations omitted)).

27

28                                                  12
     The court grants summary judgment to Defendant on the issue of likelihood of
 1
     confusion.
 2
            B. Laches
 3
            Even if there were a triable issue fact on likelihood of confusion, the court finds
 4
     that the equitable doctrine of laches bars Plaintiff’s claims. “Laches is an equitable time
 5

 6   limitation on a party’s right to bring suit, resting on the maxim that one who seeks the

 7   help of a court of equity must not sleep on his rights.” Jarrow Formulas, Inc. v. Nutrition

 8   Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002) (citations and quotations omitted). “To

 9   establish that laches bars a claim, a defendant must ‘prove both an unreasonable delay by

10   the plaintiff and prejudice to itself.’” Eat Right Foods Ltd. v. Whole Foods Mkt., Inc., 880

11   F.3d 1109, 1116 (9th Cir. 2018) (quoting Evergreen Safety Council v. RSA Network Inc., 697

12   F.3d 1221, 1226 (9th Cir. 2012). The length of the delay is measured by “when the

13   plaintiff knew (or should have known) of the allegedly infringing conduct,” and stops

14   “when the lawsuit in which the defendant seeks to invoke the laches defense is initiated.”

15   Eat Right Foods, 880 F.3d at 1116 (internal citations and quotations omitted.) “Although

16   laches is distinct from a statute of limitation, [courts] make laches determinations ‘with

17   reference to the limitations period for the analogous action at law.’” Id. (quoting Jarrow

18   Formulas, 304 F.3d at 835-36). “If the plaintiff filed within that period, there is a strong

19   presumption against laches. If the plaintiff filed outside that period, the presumption is

20   reversed.” Eat Right Foods, 880 F.3d at 1116 (quoting Tillamook Country Smoker, Inc. v.

21   Tillamook Cty. Creamery Ass’n, 465 F.3d 1102, 1108 (9th Cir. 2006)). A party against whom

22   laches is sought may rebut the presumption that laches applies if it can show “that its

23   delay in suing was nonetheless reasonable.” Eat Right Foods, 880 F.3d at 1116.

24          The most analogous statute of limitation here is California’s four-year statute of

25   limitation for trademark infringement actions. See Pinkette Clothing, Inc. v. Cosmetic

26   Warriors Ltd., 894 F.3d 1015, 1025 (9th Cir. 2018). Accordingly, if Plaintiff filed suit, or

27   took other action to enforce its trademark, within four years of having knowledge or
28                                                  13
     constructive knowledge of the infringing activity, there is a presumption against laches.
 1
     See Eat Right Foods, 880 F.3d at 1116. If Plaintiff filed outside of the four-year period, the
 2
     presumption is reversed. Id. The undisputed evidence is that Plaintiff received Dr.
 3
     Raphael’s deposition, identifying Defendant by its name, “Delta V Biomechanics,” in
 4
     January 2012. (Decl. Radwick ¶ 12; Decl. McDonald ¶¶ 3-4, 9.) Although Plaintiff may
 5

 6   not have read the material, possession of material that contains the allegedly infringing

 7   mark is sufficient for constructive knowledge. See Evergreen Safety Council, 697 F.3d at

 8   1227 (holding that “[t]he fact that [Plaintiff] had the Evergreen draft manual in his

 9   possession in 1999, regardless of whether he actually read it, demonstrates that he should

10   have known of the infringement . . . [Plaintiff] cannot rely on the fact that he allegedly

11   did not open the Letter containing the draft manual until nearly twelve years later.”). 4

12   The doctrine of constructive knowledge seems particularly apt here. In the context of

13   litigation, it is significant that Plaintiff should be deemed to have constructive knowledge

14   of the name used by a co-expert on the same side of the lawsuit. It is self-evident that

15   experts should be aware of the scope of services of co-experts involved in the same

16   litigation. It is common for experts to be cross-examined concerning the opinions of

17   other experts, including those on the same side. Therefore, Plaintiff had constructive

18   knowledge of Defendant’s use of the “Delta V” mark in January 2012. Plaintiff did not

19   file suit until 2017—five years after it had constructive knowledge. Thus, there is a

20   strong presumption that laches bars Plaintiff’s claims.

21

22

23   4Plaintiff argues that laches does bar its action because “[i]n order to be successfully
24   asserted, a defendant must prove that the ‘plaintiff’ had ‘full knowledge of the facts’ and
     yet slept on its rights.” (Dkt. 108, Reply at 12:12-14.) Plaintiff’s statement of the law is
25   incomplete. The case Plaintiff’s cites, Danjaq LLC v. Sony Corp., also states that “the
26   relevant time period is the period from when the plaintiff knew (or should have known) of
     the allegedly infringing conduct . . . .” 263 F.3d 942, 950 (9th Cir. 2001) (emphasis added).
27
     Actual knowledge is not required.
28                                                  14
             “Two types of prejudice can give rise to laches: expectations-based prejudice and
 1
     evidentiary prejudice.” Eat Right Foods, 880 F.3d at 1119. Here, Defendant has
 2
     demonstrated evidentiary prejudice. Evidence has been lost or degraded due to
 3
     Plaintiff’s delay. Defendant does not have the ability to inspect the purported
 4
     misdirected checks because Plaintiff did not preserve them. Defendant cannot contact
 5

 6   the senders of the checks or the individuals who made allegedly made enquires to

 7   Plaintiff’s employees, and witnesses have forgotten important information necessary to

 8   determine Plaintiff’s participation in an expert witness conference call during the Kinney

 9   case.

10           The court concludes that Plaintiff unreasonably delayed in bringing this action

11   and Defendant has been prejudiced by the loss of evidence. Therefore, the court grants

12   summary judgment on the defense of laches and does not reach Defendant’s alternative

13   grounds for summary judgment.

14   IV. CONCLUSION

15           For the reasons stated above, the court grants Defendant’s motion for summary

16   judgment and denies Plaintiff’s motion.

17   IT IS SO ORDERED.
18

19   Dated: August 23, 2019
20

21

22                                                     ___________________________________
23                                                           DEAN D. PREGERSON
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28                                                15
